***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                          APPENDIX
   STATE OF CONNECTICUT v. RONALD RICKS*
            Superior Court, Judicial District of Fairfield
                      File No. CR-97-135273

               Memorandum filed February 20, 2018

                            Proceedings

  Memorandum of decision on defendant’s motion to
correct illegal sentence. Motion denied.
  Ronald Ricks, self-represented, the defendant.
  C. Robert Satti, Jr., supervisory assistant state’s attor-
ney, for the state.
                           Opinion

  DEVLIN, J. In the present motion, the defendant,
Ronald Ricks, asserts that the thirty year sentence that
he is presently serving is illegal because it is contrary
to the plea agreement that he entered with the state.
A hearing on the motion was held on December 13, 2017.
For the reasons set forth below, the motion is denied.
                      BACKGROUND
   On or about December 19, 1997, the defendant was
arrested for felony murder and related charges arising
out of his alleged participation in the December 12,
1997 robbery of a Bridgeport grocery store during which
the proprietor was shot and killed. The two masked
perpetrators took cash and a Smith and Wesson firearm
from the store. Following his arrest, the defendant gave
a statement to the police admitting his involvement and
naming Timothy Griffin as the other person involved.
The defendant identified Griffin as the shooter and
claimed that, prior to the actual shooting, he had no
knowledge that Griffin had a gun.
   During the pendency of his case, the defendant was
initially represented by Assistant Public Defender Jona-
than J. Demirjian. Attorney Demirjian negotiated a plea
agreement for the defendant, and on April 9, 1999, a
change of plea hearing was conducted before the court,
Comerford, J. At that hearing, the defendant entered
an Alford plea1 to felony murder. As stated by the prose-
cutor, the plea agreement was as follows: ‘‘The state’s
understanding here is that sentencing will be deferred
until after the trial of Timothy Griffin. And, that if [the
defendant] testifies truthfully based upon the state’s
attorney’s understanding of what the truth is here,
which is essentially what [the defendant] told the police
in giving his statement back in December of 1997, that
if [the defendant] does, in fact, do that, in a Griffin trial,
if a trial is held, or if Mr. Griffin pleads guilty without
ever going through a trial, in either instance, the state
will recommend that [the defendant] receive a sentence
of twenty-five years.
  ‘‘If Mr.—if we do, in fact, go through a Griffin trial
and [the defendant] refuses to testify truthfully or does
not testify truthfully, then he will have pled guilty, the
state will not recommend a twenty-five year sentence,
we will ask the court to impose a substantial sentence,
and the sentence will be up to the sentencing judge.’’
  Both Attorney Demirjian and the defendant acknowl-
edged that the above was their understanding of the
plea agreement. Before accepting the plea, the court
emphasized to the defendant that if he did not live up
to his part of the agreement, the court would be free
to impose a sentence in excess of twenty-five years.
The defendant acknowledged that he had to live up to
the agreement.
  Sometime after the April 9, 1999 change of plea hear-
ing, the defendant made a motion to withdraw his guilty
plea.2 On May 14, 1999, the Office of the Public Defender
moved for the appointment of a special public defender
to represent the defendant. The reason for the motion
was stated as follows: ‘‘the defendant has asserted that
counsel misled him into his entry of a guilty plea.’’ At
his 2004 habeas corpus trial, the defendant testified
that he asked to withdraw his plea because he did not
understand that he was supposed to testify against
Griffin.
  On April 15, 1999, Griffin waived trial and pleaded
guilty to felony murder. On May 25, 1999, Attorney Jason
Gladstone was appointed as a special public defender
for the defendant, replacing Attorney Demirjian. Some-
time after that, a hearing was held on the defendant’s
motion to withdraw his guilty plea.3
   On June 18, 1999, the defendant withdrew his motion
to withdraw his guilty plea. Judge Comerford, however,
vacated the plea, and the defendant was again put to
plea on felony murder. He again entered an Alford guilty
plea, but this time the agreed sentence was thirty years.
Judge Comerford accepted the plea and, on that same
date, imposed the agreed thirty year sentence. Earlier
in the day, Judge Comerford had sentenced Griffin to
an agreed sentence of forty years.
                      DISCUSSION
  In the present motion, the defendant claims that he
was legally entitled to receive the twenty-five year sen-
tence that was initially agreed to by the state. He further
claims that the subsequent thirty year sentence is illegal
because it violates the initial plea agreement.
   The general rule in Connecticut is that ‘‘[t]he jurisdic-
tion of the sentencing court terminates when the sen-
tence is put into effect, and that the court may no longer
take any action affecting the sentence unless it has been
expressly authorized to act.’’ State v. Tuszynski, 23
Conn. App. 201, 206, 579 A.2d 1100 (1990). ‘‘The judicial
authority may at any time correct an illegal sentence
or other illegal disposition, or it may correct a sentence
imposed in an illegal manner . . . .’’ Practice Book
§ 43-22. Illegal sentences include those that are within
the relevant statutory limits but imposed in a way that
violates a defendant’s right that the government keeps
its plea bargain promises. State v. Pagan, 75 Conn. App.
423, 429, 816 A.2d 635, cert. denied, 265 Conn. 901, 829
A.2d 420 (2003).
  Plea agreements are subject to ordinary contract law
principles. State v. Nelson, 23 Conn. App. 215, 219, 579
A.2d 1104, cert. denied, 216 Conn. 826, 582 A.2d 205
(1990), cert. denied, 499 U.S. 922, 111 S. Ct. 1315, 113
L. Ed. 2d 248 (1991). The ultimate goal in construing
any plea agreement where there is a dispute as to its
  In the present case, it was the defendant, and not the
state, who violated the plea agreement. As noted above,
at the change of plea hearing on April 9, 1999, the
defendant acknowledged that, in order to obtain the
agreed sentence of twenty-five years, he had to live up
to his end of the plea agreement. Plainly, he did not do
that. He sought to change attorneys and withdraw his
guilty plea based on his assertion that he did not under-
stand that his plea agreement required him to testify
against Griffin.
   The defendant’s present assertion that Griffin’s guilty
plea eliminated the need for his testimony, thus making
irrelevant his efforts to get out of the original plea
agreement, misses the point. The state had bargained
for his continued availability as a cooperating witness.
By seeking to withdraw his plea and reneging on his
promise to testify, the defendant breached his original
plea agreement contract. He then made another con-
tract for an agreed sentence of thirty years. This sen-
tence is not illegal.
   Motion denied.
  * Affirmed. State v. Ricks, 194 Conn. App.      ,     A.3d       (2019).
  1
    See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
  2
    This motion and the date of the court hearing on the motion are not
presently in the court file. The documents in the file clearly show that the
motion was filed and heard. It was most likely filed between April 9, 1999,
and May 14, 1999. On May 14, 1999, a motion to appoint a special public
defender was filed. A hearing on the motion to withdraw the plea occurred
prior to June 18, 1999.
  3
    Again, the file does not reflect when the motion was heard, but the
hearing is referred to by Judge Comerford in his remarks at the June 18,
1999 hearing.